67svr *7*-/jr
                                ELECTRONIC RECORD



COA#       03-13-00206-CR                        OFFENSE:       22.021


           Rodolfo Cisneros v. The State of
STYLE:     Texas                                 COUNTY:        Hays

                       Modified and, as
COA DISPOSITION:       Modified, Affirmed        TRIAL COURT:   428th District Court


DATE: 3/12/15                      Publish: NO   TCCASE#:       CR-12-0432




                         IN THE COURT OF CRIMINAL APPEALS


          Rodolfo Cisneros v. The State of
STYLE:    Texas                                      CCA#:        L17'S &?fyr
         APPEt-L/i-MT^                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
         f&ll)Se&                                    JUDGE:
DATE: CSWv <l°i 'Z*/ -T                              SIGNED:                           PC:

JUDGE: P&I /-/^rse* CT- f*f                          PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:          •




                                                                           ELECTRONIC RECORD